  Exhibit 10.24

 
 PROMISSORY NOTE
 
Original Issuance Date: August 22, 2018
 Principal Amount: $150,000.00

                                                                                                               


THIS PROMISSORY NOTE is duly authorized and validly Note of Guided Therapeutics,
Inc., a Delaware corporation, (the "Company"), having its principal place of
business at 5835 Peachtree Comers East, Suite D, Norcross, Georgia 30092.
 
FOR VALUE RECEIVED, the undersigned promises to pay to the Flynn D. Case Living
Trust, Flynn
D. Case signing as trustee, with an address of P.O. Box 5639, Salem, Oregon,
97304 ("Holder") the principal sum of $150,000.00 plus a $7,500.00 loan
origination fee for a total of ONE HUNDRED FIFTY SEVEN THOUSAND FIVE HUNDRED
DOLLARS AND no CENTS ($157,500.00) in lawful money of the United States of
America at such place as Holder may designate in writing. The note shall earn 6%
interest per annum payable to the Holder in quarterly installments beginning 90
days after funds are received by the Company for any amount of the principle
plus loan origination fee that is unpaid.
 
The entire unpaid principal balance on this Promissory Note (this ''Note''),
together with all accrued and unpaid interest and loan origination fees, if any,
at the choice of the Holder, shall be due and payable in full from the funds
received by the Company from a financing of at least $2,000,000.00 DOLLARS (two
million U.S. dollars, zero cents) or, at the option of the Holder, to be
included as part of the Company's financing under the same terms as the new
investors with the most favorable terms making a cash investment. If the Company
does not complete a financing of at least two million dollars within 90 days of
the execution of this Promissory Note, any unpaid amounts shall be due in full
to the Holder and shall accrue interest at 12% (instead of 6%) per annum from
the date thereof (90 days after execution), if not paid in full.
 
Whether or not the Holder of this Note converts the note into the next Company
financing, the Holder shall be granted 10 (ten) warrants for each dollar of the
Principle Amount loaned to the Company (or $1,500,000 warrants) under this
Promissory Note. The warrants shall be issued and vest upon the financing of at
least $2,000,000.00 DOLLARS ("2 million dollars") and expire on the third
anniversary of said financing. The warrant exercise price shall be set at the
same price as for warrants granted to the investors with the most favorable
terms as part of any $2 million dollars or more financing. of the Company or
$0.25, whichever is lower. The warrants shall have standard anti-dilution
features to protect the holder from dilution due to down rounds off financing.
 
All parties to this Note, including maker and any sureties, endorsers, or
guarantors, hereby waive protest, presentment, notice of dishonor, and notice of
acceleration of maturity and agree to continue to remain bound for the payment
of principal, interest and all other sums due under this Note, notwithstanding
any change or changes by way of release, surrender, exchange, modification or
substitution of any security for this Note or by way of any extension or
extensions of time for the payment of principal and interest, if any; and all
such parties waive all and every kind of notice of such change or changes and
agree that the same may be made without notice or consent of any of them.
 
This Note shall be governed by, and construed in accordance with, the laws of
the State of Georgia, regardless of laws that might otherwise govern under
applicable principles of conflicts of law.
 
IN WITNESS WHEREOF, the undersigned has caused this instrument to be duly
executed the day and year first above written.
 
 

 

 
GUIDED THERAPEUTICS, INC.
By: /s/ Gene S. Cartwright
Name: Gene S. Cartwright
Title: CEO
 
